Exhibit 10.3(b)

AMENDMENT TO

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

This Amendment (the “Amendment”) is entered into on October 17, 2006, by and
between PLACER SIERRA BANCSHARES (“Bancshares”), and RONALD W. BACHLI (the
“Participant”), and amends, effective January 1, 2006 (except as otherwise
noted), the Supplemental Executive Retirement Plan (the “Plan”) adopted by
Bancshares’ predecessor First California Bancshares by instrument dated May 14,
2003, and accepted by the Participant on May 20, 2003.

The Plan is hereby amended in the following respects only:

1. Section 3.01 of the Plan is amended in its entirety to read as follows:

3.01 Benefits. This Plan incorporates and provides the “retirement benefits”
specified in the Employment Agreement between the Participant and Bancshares
made and entered into as of January 1, 2006, as amended August 14, 2006 and
October 17, 2006 (the “Employment Agreement”). The pertinent provisions of the
Employment Agreement are set forth in Appendix A hereto and are incorporated
herein by reference. The Participant shall not be entitled to duplicative
retirement benefits under the Employment Agreement and this Plan.

2. Appendix A to the Plan is replaced in its entirety by Appendix A attached
hereto.

3. The Plan shall not otherwise be affected by this Amendment.

4. This Amendment may be executed in several counterparts, each of which shall
be deemed to an original but all of which together shall constitute one and the
same instrument.

IN WITNESS WHEREOF, Bancshares and the Executive have executed this Amendment on
October 17, 2006, and effective as of January 1, 2006.

 

PLACER SIERRA BANCSHARES

f/k/a FIRST CALIFORNIA BANCSHARES

By:

 

/s/ Robert J. Kushner

  Robert J. Kushner   Chairman of the Compensation Committee of the Board of
Directors

 

/s/ Ronald W. Bachli

RONALD W. BACHLI



--------------------------------------------------------------------------------

Appendix A

Provisions of Employment Agreement dated as of January 1, 2006, by and between
Placer Sierra Bancshares and Ronald W. Bachli relating to retirement benefits

THIS AMENDED AND RESTATED AGREEMENT (the “Agreement”) is made and entered into
as of January 1, 2006 (the “Effective Date”) by and between PLACER SIERRA
BANCSHARES, a California corporation (the “Company”) and RONALD W. BACHLI (the
“Executive”) (collectively sometimes referred to as the “Parties”).

1. Employment Period. The Company hereby agrees to employ the Executive, and the
Executive hereby agrees to enter into the employ of the Company, subject to the
terms and conditions of this Agreement for a term of three (3) years commencing
January 1, 2006, continuing until December 31, 2008, unless earlier terminated
as provided in Section 3. The period of the Executive’s employment hereunder is
herein referred to in this Agreement as the “Employment Period.”

2. Terms of Employment.

(a) Position and Duties.

*        *        *

(b) Compensation.

*        *        *

(vii) Retirement. The Company shall pay to the Executive a retirement benefit of
$200,000 per year for a period of ten years, commencing as of the later of:
(1) the first day of the month following the Executive’s retirement from the
Company, provided, however, that payments that otherwise would be made within
the first 6 months following termination shall be made the first day of the
seventh month following termination, or (2) January 1 following the Executive’s
67th birthday provided that, except as expressly provided in section 4 herein
below, such retirement benefits shall be deemed to be 80% vested as of the date
of this Agreement and shall continue to vest at the rate of twenty percent
(20%) per year commencing as of the effective date of this Agreement. The
retirement benefits shall be payable in semi-monthly installments (calculated by
multiplying the Executive’s vested percentage by $200,000) in accordance with
the Company’s normal payroll procedures, less payroll taxes and withholding
required by federal, state or local law and any additional withholding to which
the Executive agrees in writing. The receipt of any benefit under this economic
equivalent alternative will occur no earlier than would the first payment under
the semi-monthly installment alternative. Notwithstanding the foregoing, upon
the death or disability of the Executive during the Employment Period, the
Executive’s retirement benefits shall begin on the first day of the month
following such death or



--------------------------------------------------------------------------------

disability, provided, however, that payments that otherwise would be made within
the first 6 months following such death or disability shall by made the first
day of the seventh month following such death or disability. Payment of such
retirement benefits in the event of the Executive’s death shall be made to
Executive’s estate or beneficiary as provided in Section 4(c) hereof. The
Company has designated specific corporate assets as the source from which
payments under this Section 2(b)(vii) will be paid and such assets will remain
under the Company’s dominion and control, and will be subject to the claims of
its general creditors. The Company acknowledges that it has transferred such
assets to a “rabbi trust” dated May 14, 2003 that satisfies the guidelines of
Revenue Procedure 92-64, 1992-2 CB 422. If and to the extent the Company
transfers such assets to a rabbi trust, it is the intention of the parties that
such trust be treated as a “grantor” trust for federal income tax purposes, and
that the income of the trust be treated as the Company’s income, pursuant to
Subtitle A, Chapter 1, Subchapter J, Subpart E, of the Internal Revenue Code of
1986, as amended (the “Code”).

3. Termination of Employment.

(a) Death or Disability. The Executive’s employment shall terminate
automatically upon the Executive’s death during the Employment Period. If the
Company determines in good faith that the Disability of the Executive has
occurred during the Employment Period (pursuant to the definition of Disability
set forth below), it may give the Executive written notice in accordance with
Section 17(e) of this Agreement of its intention to terminate the Executive’s
employment. In such event, the Executive’s employment with the Company shall
terminate effective on the 30th day after receipt of such notice by the
Executive (the “Disability Effective Date”), provided that, within the 30 days
after such receipt, the Executive shall not have returned to full-time
performance of the Executive’s duties. For purposes of this Agreement, the
“Disability” of the Executive has occurred if the Executive is not able, as a
result of an illness or other physical or mental disability, to perform the
essential functions of his position as required by this Agreement for a period
of ninety (90) consecutive days or in excess of one hundred eighty (180) days in
any one (1) year period, notwithstanding reasonable accommodation by the Company
to the Executive’s known physical or mental disability, solely in accordance
with, and to the extent required by, the Americans with Disabilities Act, 29
U.S.C. sections 12101-213 or any other state or local law governing the
employment of disabled persons (the “ADA”) provided such accommodation would not
impose an undue hardship on the operation of the Company’s business or a direct
threat to the Executive or others pursuant to the ADA.

(b) Cause. The Company may terminate the Executive’s employment for Cause or
without Cause. For purposes of this Agreement, “Cause” shall mean:

(i) Any act of material dishonesty;

(ii) Any material breach of this Agreement;

(iii) Any breach of a fiduciary duty (involving personal profit);



--------------------------------------------------------------------------------

(iv) Any habitual neglect of, or habitual negligence in carrying out, those
duties contemplated under Sections 1 and 2 of this Agreement;

(v) Any willful violation of any law, rule or regulation, which, by virtue of
bank regulatory restrictions imposed as a result thereof, would have a material
adverse effect on the business or financial prospects of the Company;

(vi) Any conviction of any felony which may be reasonably interpreted to be
harmful to the Company’s reputation;

(vii) The requirement to comply with any final cease-and-desist order or written
agreement with any applicable state or federal bank regulatory authority which
requests or orders the Executive’s dismissal or limits the Executive’s
employment duties;

(viii) Any conduct which constitutes unfair competition with the Company or any
parent company, shareholder, subsidiary, division or affiliate thereof;

(ix) The inducement of any client, customer, agent or employee to break any
contract or terminate the agency or employment relationship with the Company or
any parent company, shareholder, subsidiary, division or affiliate thereof; or

(x) Any willful engaging in illegal conduct or gross misconduct, which is
materially and demonstrably injurious to the business or reputation of the
Company or any of its subsidiaries. For purposes of this subsection (x), in
determining whether cause exists, no act or failure to act on part of Employee
shall be considered “willful” unless done, or omitted to be done, by Employee in
bad faith and without reasonable belief that the action or omission was in, or
not opposed to, the best interest of the Company or its affiliates. Any act, or
failure to act, based upon authority given pursuant to a resolution duly adopted
by the Board is conclusively presumed to be done, or omitted to be done, by
Employee in good faith and in the best interest of the Company. The Company must
notify Employee of any event constituting cause within ninety (90) days
following the Company’s knowledge of its existence or such event shall not
constitute cause for purpose of this subparagraph (x).

Termination for Cause by the Company shall not constitute a waiver of any
remedies that may otherwise be available to the Company under law, equity, or
this Agreement.

(c) Good Reason. The Executive’s employment may be terminated by the Executive
for Good Reason. For purposes of this Agreement, “Good Reason” shall mean in the
absence of a written consent of the Executive:

(i) The assignment to the Executive of duties inconsistent with the Executive’s
status as Chairman of the Board and Chief Executive Officer of the Company or a
substantial adverse alteration in the nature or stature of the Executive’s
responsibilities



--------------------------------------------------------------------------------

from those described herein, which is not cured by the Company within seven
(7) business days after the Executive delivers written notice to the Company of
such assignment or alteration;

(ii) A reduction by the Company of the Executive’s then current Base Salary;

(iii) Any material breach by the Company of any provisions of this Agreement,
which breach is not cured by the Company within seven (7) business days after
the Executive delivers written notice of such breach to the Company.

(iv) the Company’s requiring the Executive to be based at any office location
outside of Sacramento, California;

(v) any purported termination by the Company of the Executive’s employment
otherwise than as expressly permitted by this Agreement;

(vi) any failure by the Company to comply with and satisfy Section 14 (c) of
this Agreement; and

(vii) [effective August 14, 2006] The Executive’s written notice of retirement
and resignation as a director and the Chairman of the Board of Directors and
Chief Executive Officer of the Company, and as a trustee, director and officer
of the Company’s affiliates and subsidiaries; provided, however, that, for a
period of 180 days following the effective date of such retirement and
resignation, and in consideration of the payment by the Company of a consulting
fee of $125,000, payable upon submission of an executed unconditional Release in
the form of Exhibit “A” attached hereto, Executive shall make himself available
to consult with and advise the Board of Directors solely regarding management
transition matters; provided, further, that the Company shall reimburse the
Executive for reasonable attorneys’ fees, up to a maximum of $5,000, incurred in
connection with the amendment of the Executive’s SERP.

(d) Change in Control. The Executive may terminate this Agreement upon a Change
in Control of the Company, provided that the Executive provides Notice of
Termination pursuant to Section 3(e) of this Agreement not later than two
(2) years after the Change in Control occurs. “Change in Control” shall mean

(i) The consummation of a plan of dissolution or liquidation of the Company;

(ii) The consummation of a plan of reorganization, merger or consolidation
involving the Company, except for a reorganization, merger or consolidation
where (A) the shareholders of the Company immediately prior to such
reorganization, merger or consolidation own directly or indirectly more than 50%
of the combined voting power of the outstanding voting securities of the
corporation resulting from such reorganization, merger or consolidation (the
“Surviving Corporation”) and the individuals who were members of the Board
immediately prior to the execution of the



--------------------------------------------------------------------------------

agreement providing for such reorganization, merger or consolidation constitute
at least 50% of the members of the board of directors of the Surviving
Corporation, or a corporation beneficially directly or indirectly owning a
majority of the voting securities of the Surviving Corporation; or (B) the
Company is reorganized, merged or consolidated with a corporation in which any
shareholder owning at least 50% of the combined voting power of the outstanding
voting securities of the Company immediately prior to such reorganization,
merger or consolidation, owns at least 50% of the combined voting power of the
outstanding voting securities of the corporation resulting from such
reorganization, merger or consolidation;

(iii) The sale of all or substantially all of the assets of the Company to
another person or entity;

(iv) The acquisition of beneficial ownership of stock representing more than
fifty percent (50%) of the voting power of the Company then outstanding by
another person or entity.

(e) Notice of Termination. Any termination by the Company whether for Cause or
otherwise, or by the Executive for Good Reason or otherwise, shall be
communicated by Notice of Termination to the other Party hereto given in
accordance with Section 17(e) of this Agreement. For purposes of this Agreement,
a “Notice of Termination” means a written notice which (i) indicates the
specific termination provision in this Agreement relied upon; and (ii) if the
Date of Termination (as defined below) is other than the date of receipt of such
notice, specifies the termination date (which date shall be not more than thirty
(30) days after the giving of such notice). The failure by the Executive or the
Company to set forth in the Notice of Termination any fact or circumstance which
contributes to a showing of Good Reason or Cause shall not waive any right of
the Executive or the Company, respectively, hereunder or preclude the Executive
or the Company, respectively, from asserting such fact or circumstance in
enforcing the Executive’s or the Company’s rights hereunder.

(f) Date of Termination. “Date of Termination” means (i) if the Executive’s
employment is terminated by the Company for any reason other than death or
Disability, or by the Executive for Good Reason or incident to a Change in
Control, the date of receipt of the Notice of Termination or any later date
specified therein within 30 days of such notice, as the case may be; (ii) if the
Executive’s employment is terminated by reason of death or Disability, the Date
of Termination shall be the date of death of the Executive or the Disability
Effective Date, as the case may be; and (iii) if the Executive terminates his
employment other than for Good Reason, the Date of Termination shall be 30 days
after the date of Notice of Termination, unless the Company, at its option,
chooses an earlier date.

4. Obligations of the Company upon Termination.

(a) Good Reason; Other Than for Cause, Change in Control, Death or Disability.
If, during the Employment Period, the Company shall terminate the Executive’s
employment



--------------------------------------------------------------------------------

other than for Cause, death or Disability or the Executive shall terminate
employment for Good Reason (other than incident to a Change in Control):

(i) the Company shall pay to the Executive a lump sum payment calculated to
consist of an amount one (1) times Executive’s then current Base Salary, as
defined in Section 2(b)(i), (less payroll taxes and withholding required by any
federal, state or local law, any additional withholding to which the Executive
has agreed, and any outstanding obligations owed by the Executive to the
Company). No portion of such amount shall be payable until eight days after
delivery to the Company of a duly executed Release in the form of Exhibit “A”
hereto. The Company shall pay such amount on or before the 15th day following
the Company’s receipt of Executive’s duly executed and unrevoked Release;
provided, however, that if such payment otherwise would be made within the first
six (6) months following termination of Executive’s employment with the Company,
such payment shall instead be made on the first day of the seventh month
following such termination. Notwithstanding the foregoing, no such lump sum
payment shall be made unless the duly executed and unrevoked Release is
delivered to the Company no later than two (2) months following the end of the
calendar year in which Executive’s employment termination occurs.

(ii) the Company shall pay to the Executive the retirement benefit provided for
pursuant to Section 2(b)(vii) hereof for a period of ten years commencing as of
the first day of the month following the termination of the Executive’s
employment pursuant to Section 3(c) hereof. If the retirement benefits are paid
under this Section 4(a)(ii), the vesting schedule provided in Section 2(b)(vii)
hereof will be accelerated and the Executive shall become fully vested in such
retirement benefits. The retirement benefits shall be payable in semi-monthly
installments in accordance with the Company’s normal payroll procedures, less
payroll taxes and withholding required by federal, state or local law and any
additional withholding to which the Executive agrees in writing; provided,
however, that the payments that otherwise would be made within the first 6
months following termination of employment shall by made the first day of the
seventh month following such termination. No portion of the otherwise non-vested
retirement benefit shall be payable until eight days after delivery to the
Company of a duly executed Release in the form of Exhibit “A” hereto.

*        *        *

The benefits specified in Sections 4 (a)(i) through 4(a)(iii) above shall
constitute liquidated damages in lieu of any and all claims by the Executive
against the Company and each of its parent companies, shareholders,
subsidiaries, divisions and affiliates, and each of their respective directors,
partners, members, officers, employees and agents, arising out of this Agreement
or out of the employment relationship or termination of the employment
relationship between the Executive and the Company, and shall be in full and
complete satisfaction of any and all rights which the Executive may enjoy
hereunder, and are expressly conditioned upon receipt by the Company of an
executed, unconditional Release from the Executive in the form of Exhibit “A”.



--------------------------------------------------------------------------------

(b) Change in Control. In the event of a Change in Control and, during the two
(2) year period following such Change in Control, the Executive terminates
employment with the Company (pursuant to Section 3(d)):

(i) the Company shall pay to the Executive a single sum severance payment
calculated to consist of an amount equal to two (2) the Executive’s then current
Base Salary, as defined in Section 2(b)(i) (less payroll taxes and withholding
required by any federal, state or local law, any additional withholding to which
the Executive has agreed, and any outstanding obligations owed by the Executive
to the Company) No portion of such severance pay shall be payable until eight
days after delivery to the Company of a duly executed Release in the form of
Exhibit “A” hereto. The Company shall pay such amount on or before the 15th day
following the Company’s receipt of Executive’s duly executed and unrevoked
Release; provided, however, that if such payment otherwise would be made within
the first six (6) months following termination of Executive’s employment with
the Company, such payment shall instead be made on the first day of the seventh
month following such termination. Notwithstanding the foregoing, no such lump
sum payment shall be made unless the duly executed and unrevoked Release is
delivered to the Company no later than two (2) months following the end of the
calendar year in which Executive’s employment termination occurs.

(ii) the Company (or its successor) shall pay to the Executive the retirement
benefit provided for pursuant to Section 2(b)(vii) hereof for a period of ten
years, commencing as of the first day of the month following the termination of
the Executive’s employment pursuant to Section 3(d). If the retirement benefits
are paid under this Section 4(b)(ii), the vesting schedule provided in
Section 2(b)(vii) hereof will be accelerated and the Executive shall become
fully vested in such retirement benefits. The retirement benefits shall be
payable in semi-monthly installments in accordance with the Company’s (or its
successor’s) normal payroll procedures, less payroll taxes and withholding
required by federal, state or local law and any additional withholding to which
the Executive agrees in writing; provided, however, that the payments that
otherwise would be made within the first 6 months following termination of
employment shall by made the first day of the seventh month following such
termination. No portion of the otherwise non-vested retirement benefit shall be
payable until eight days after delivery to the Company of a duly executed
Release in the form of Exhibit “A” hereto.

*        *        *

The payments specified in Sections 4 (b)(i) through 4(b)(iii) above shall
constitute liquidated damages in lieu of any and all claims by the Executive
against the Company and each of its parent companies, shareholders,
subsidiaries, divisions and affiliates, and each of their respective directors,
partners, members, officers, employees and agents, arising out of this Agreement
or out of the employment relationship or termination of the employment
relationship between the Executive and the Company, and shall be in full and
complete satisfaction of any and all rights which the Executive may enjoy
hereunder, and are expressly conditioned upon



--------------------------------------------------------------------------------

receipt by the Company of an executed, unconditional Release from the Executive
in the form of Exhibit “A”.

(c) Death. If the Executive’s employment is terminated by reason of the
Executive’s death during the Employment Period, this Agreement shall terminate
without further obligations to the Executive’s legal representatives under this
Agreement, other than for payment of accrued Base Salary and the retirement
benefit provided for pursuant to Section 2(b)(vii) hereof. * * * The Company
shall pay to the Executive’s estate or beneficiary, as applicable, the entire
retirement benefit provided for pursuant to Section 2(b)(vii) hereof in a lump
sum payment in cash made the first day of the seventh month following
Executive’s death, less payroll taxes and withholding required by federal, state
or local law and any additional withholding to which the Executive has agreed in
writing. If the retirement benefits are paid under this Section 4(c), the
vesting schedule provided in Section 2(b)(vii) hereof will be accelerated and
the Executive shall become fully vested in such retirement benefits. * * *

(d) Disability. If the Executive’s employment is terminated by reason of the
Executive’s Disability during the Employment Period, this Agreement shall
terminate without further obligations to the Executive, other than for payment
of accrued Base Salary and the retirement benefit provided for pursuant to
Section 2(b)(vii) hereof. The Company shall pay to the Executive the retirement
benefit provided for pursuant to Section 2(b)(vii) hereof for a period of ten
years commencing as of the first day of the month following the termination of
the Executive’s employment for disability pursuant to Section 3(a). If the
retirement benefits are paid under this Section 4(d), the vesting schedule
provided in Section 2(b)(vii) hereof will be accelerated and the Executive shall
become fully vested in such retirement benefits. The retirement benefits shall
be payable in semi-monthly installments in accordance with the Company’s normal
payroll procedures, less payroll taxes and withholding required by federal,
state or local law and any additional withholding to which the Executive agrees
in writing. Any and all stock options previously granted to the Executive under
any stock option plan of the Company and held by the Executive at the Date of
Termination shall become fully vested and shall be exercisable for a period of
three (3) years after the Date of Termination. * * *

(e) Cause; Other than for Good Reason. If the Executive’s employment shall be
terminated for Cause or if the Executive terminates his employment without Good
Reason during the Employment Period, this Agreement shall terminate without
further obligations to the Executive other than the obligation to pay to the
Executive * * * (ii) retirement benefits specified in section 2(b)(vii)
hereinabove, to the extent vested as specified therein * * *

*        *        *

14. Successors.

(a) This Agreement is personal to the Executive and without the prior written
consent of the Company shall not be assignable by the Executive otherwise than
by will or the laws



--------------------------------------------------------------------------------

of descent and distribution. This Agreement shall inure to the benefit of and be
enforceable by the Executive’s legal representatives.

(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.

(c) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company or any
of its affiliated companies would be required to perform it if no such
succession had taken place. As used in this Agreement, “the Company” shall mean
the Company as hereinbefore defined and any successor to its business and/or
assets as aforesaid which assumes and agrees to perform this Agreement by
operation of law, or otherwise. As used in this Agreement, the term “affiliated
companies” shall include any company controlled by, controlling or under common
control with the Company.

*        *        *

18. Arbitration. In the event of any dispute, claim or controversy between the
Executive and the Company (or its directors, officers, employees or agents)
arising out of this Agreement or the Executive’s employment with the Company,
both Parties agree to submit such dispute, claim or controversy to final and
binding arbitration before the American Arbitration Association (“AAA”) in
accordance with the AAA National Rules for the Resolution of Employment
Disputes. The claims governed by this arbitration provision include, but are not
limited to, claims for breach of contract, civil torts and employment
discrimination such as violation of the Fair Employment and Housing Act, Title
VII of the Civil Rights Act, the Americans with Disabilities Act, the Age
Discrimination in Employment Act, and other employment laws.

(a) The arbitration shall be conducted by a single arbitrator selected either by
mutual agreement of the Executive and the Company or, if they cannot agree, from
an odd-numbered list of experienced employment law arbitrators provided by the
American Arbitration Association. Each Party shall strike one arbitrator from
the list alternately until only one arbitrator remains.

(b) Each Party shall have the right to conduct reasonable discovery, as
determined by the arbitrator.

(c) The arbitrator shall have all powers conferred by law and a judgment may be
entered on the award by a court of law having jurisdiction. The arbitrator shall
render a written arbitration award that contains the essential findings and
conclusions on which the award is based. The award and judgment shall be binding
and final on both Parties.

(d) The Company will advance the arbitrator’s fees and costs as well as any AAA
administrative fees. The Parties shall each advance the fees of their own
attorneys and the expenses of their own witnesses. To the extent permitted by
law, the Arbitrator may in his



--------------------------------------------------------------------------------

or her discretion award the prevailing party the reasonable legal fees and
expenses incurred in the arbitration.

(e) This agreement to arbitrate shall continue during the term of employment and
thereafter regarding any employment-related disputes.

(f) The Executive and the Company understand that by signing this Agreement,
they give up their right to a civil trial and their right to a trial by jury.



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE AGREEMENT

This Release Agreement (“Release”) was signed by me, RONALD W. BACHLI (“the
Executive”) and given to PLACER SIERRA BANCSHARES, a California corporation (the
“Company”) this              day of                 , 200  . At such time as
this Release becomes effective and enforceable (i.e., the revocation period set
forth below has expired), and assuming the Executive is otherwise eligible for
payments under the terms of that certain Employment Agreement between the
Executive and the Company effective as of January 1, 2006, as amended (the
“Agreement”), the Company agrees to pay the Executive, pursuant to the terms of
the Agreement, (a) a single sum payment in the amount of $                 (less
payroll taxes and withholding required by any federal, state or local law, any
additional withholding to which the Executive has agreed, and any outstanding
obligations owed by the Executive to the Company); (b) the retirement benefit to
be provided pursuant to Section 2(b)(vii) of the Agreement (less payroll taxes
and withholding required by any federal, state or local law and any additional
withholding to which the Executive has agreed) for a period of ten years,
commencing as set forth in Section 2(b)(vii) of the Agreement, with the vesting
schedule provided in Section 2(b)(vii) of the Agreement accelerated and the
Executive fully vested in such retirement benefits; and (c) the consulting fee
to be provided pursuant to Section 3(c)(vii) of the Agreement (less payroll
taxes and withholding required by any federal, state or local law and any
additional withholding to which the Executive has agreed).

The Executive is also entitled to receive (i) those benefits, if any, that have
vested by operation of state or federal law or under any written term of a plan
(“Vested Benefits”); (ii) health care coverage continuation rights (at his own
expense) under the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended; and (iii) vesting of any stock options, as specified in the Agreement.

In consideration of the Company’s promise to pay the amounts set forth above,
the Executive hereby agrees, for himself, his heirs, executors, administrators,
successors and assigns (hereinafter referred to as the “Releasors”), to fully
release and discharge the Company and each of its parent companies,
shareholders, subsidiaries, divisions and affiliates, and each of their
respective officers, partners, directors, members, managers, employees and
agents, and each of their respective predecessors, successors, heirs and assigns
(hereinafter referred to as the “Releasees”) from any and all claims, suits,
causes of action, debts, obligations, costs, losses, liabilities, damages and
demands under any federal, state or local law or laws, or contract, tort or
common law, whether or not known, suspected or claimed, which the Releasors
have, or hereafter may have, against the Releasees arising out of or in any way
related to the Executive’s employment (or other contractual relationship) with
the Company and/or the termination of that relationship. The claims released
herein include claims under Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act, the Employee Retirement Income Security Act,
the Americans with Disabilities Act, the U.S. Pregnancy Discrimination Act, the
U.S. Family and Medical Leave Act, the U.S. Fair Labor Standards Act, the U.S.
Equal Pay Act, The Workers Adjustment and Notification Act, the California Fair
Employment and Housing Act, and the California Labor Code. Provided, however,
that this Agreement does not waive rights or claims under the Age Discrimination
in Employment Act that may arise after the date this Release is executed.



--------------------------------------------------------------------------------

It is understood and agreed that this Release extends to all such claims and/or
potential claims, and that the Executive, on behalf of the Releasors, hereby
expressly waives all rights with respect to all such claims under California
Civil Code section 1542, which provides as follows:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

The monies to be paid to the Executive under this Release are in addition to any
sums to which he would be entitled without signing this Release.

The Executive acknowledges that he has read and does understand the provisions
of this Release. The Executive acknowledges that he affixes his signature hereto
voluntarily and without coercion, and that no promise or inducement has been
made other than those set out in this Release and that he executes this Release
without reliance on any representation by any Releasee.

The Executive understands that this Release involves the relinquishment of his
legal rights, and that he has the right to, and has been given the opportunity
to, consult with an attorney of his choice. The Executive acknowledges that he
has been (and hereby is) advised by the Company that he should consult with an
attorney prior to executing this Release.

This document does not constitute, and shall not be admissible as evidence of,
an admission by any Releasee as to any fact or matter.

In case any part of this Release is later deemed to be invalid, illegal or
otherwise unenforceable, the Executive agrees that the legality and
enforceability of the remaining provisions of this Release will not be affected
in any way.

The Executive acknowledges that he has been given a period of twenty-one
(21) days from receipt of this Release within which to consider this Release and
decide whether or not to execute this Release. If the Executive executes this
Release at any time prior to the end of the 21 day period, such early execution
was a knowing and voluntary waiver of the Executive’s right to consider this
Release for at least 21 days, and was due to his belief that he had ample time
in which to consider this Release.

The Executive may, within seven (7) days of his execution and delivery of this
Release, revoke this Release by a written document received by the Company on or
before the end of the seven (7) day period. The Release will not be effective
until said revocation period has expired. No payments will be made hereunder if
the Executive revokes this Release.

 

Dated: _______________________________

  

 

     RONALD W. BACHLI